Exhibit 10.3

Employment Agreement

     This Employment Agreement (“ Agreement ”), dated and effective this 15th
day of June, 2009 (“ Effective Date ”), is made and entered into between
All-American Golf Center, Inc., a Nevada corporation (“ Corporation ”), and John
Boreta, an individual (“ Employee ”) .

RECITALS

     WHEREAS, Corporation leases approximately 42 acres of real property located
in Clark County, Nevada, commonly known as APN 177 -04 -101-009 (“ Premises ”),
which includes a golf course, driving range, performance center, tranining
facility, and golf shop, all of which are operated by the Corporation
(collectively, the “ Business ”);

     WHEREAS, Corporation desires to employ Employee and secure his services for
the Term provided hereinbelow upon the terms and conditions provided herein, and
Employee desires to be so employed by Corporation; and

     WHEREAS, Corporation and Employee desire to set forth in writing the terms
and conditions of their agreement and understanding with respect to
Corporation’s employment of Employee.

AGREEMENT

     NOW, THEREFORE , in consideration of the foregoing recitals, which are
hereby incorporated herein by this reference, the mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1. Employment . During the Term (as defined below), Employee shall be
responsible for the overall management and operation of the Business.

2. Term . Unless otherwise terminated in accordance with the terms hereof, this
Agreement shall commence on the Effective Date and shall continue until the
third (3 rd ) anniversary of the Effective Date (“ Term ”) .

3. Compensation .

     (a) Salary . During the Term, Corporation shall pay to Employee an annual
salary of Seventy- Five Thousand and No/100 Dollars ( $ 75,000. 00), less
applicable payroll taxes and normal withholdings, which shall be paid by
Corporation (“ Salary ”), in consideration for all services rendered by Employee
under this Agreement. One-half (1/2) of the Salary shall be deferred and shall
be subject to the mutual agreement of the parties. Corporation shall pay the
Salary to Employee in equal installments on the same day or days of the month
that Corporation pays its other employees in accordance with the normal payroll
policies of Corporation.

1

--------------------------------------------------------------------------------



     (b) Expenses . During the Term, Corporation shall pay and/or reimburse
Employee, for all reasonable business expenses incurred by Employee in
furtherance of or in connection with performing his obligations under this
Agreement.

     (c) Benefits . During the Term, Employee shall be entitled to all benefits
which are cutomarily provided by Corporation to other employees (“ Benefits ”).

4. Termination for Cause .

     (a) Termination . Corporation may terminate the employment of Employee at
any time for Cause after providing Employee with written notice thereof at least
ten (10) days prior to such termination. For purposes of this Agreement, “ Cause
” means that, Employee is convicted of a felony and any and all applicable
appeals have been exhausted or any and all applicable time periods to file
appeals have expired.

     (b) Corporation’s Obligations . Upon termination for Cause, Corporation
shall have no further liability or obligation to Employee under this Agreement,
or in connection with his employment hereunder, except for: (i) any unpaid
Salary accrued through the date of termination; (ii) any accrued but unused and
unpaid vacation time; and (iii) any unreimbursed expenses properly incurred by
Employee prior to the date of termination.

5. Termination by Employee .

     (a) Employee may terminate his employment with Corporation upon fourteen
(14) days prior written notice to Corporation for any reason whatsoever.

     (b) In the event that Employee terminates his employment in accordance with
this Section 5 , Corporation shall have no further liability or obligation to
Employee under this Agreement, or in connection with his employment hereunder,
except for: (i) any unpaid Salary accrued through the date of termination; (ii)
any accrued but unused and unpaid vacation time; and (iii) any unreimbursed
expenses properly incurred prior to the date of termination.

6. Automatic Termination . In the event that certain Customer Agreement (“
Customer Agreement ”) entered into on approximately June 15, 2009, by and
between Callaway Golf Company, a Delaware corporation, Saint Andrews Golf Shop,
LTD., a Nevada limited liability company, and Corporation, expires, is
cancelled, or is terminated for any reason, this Agreement shall immediately and
automatically terminate and neither party hereto shall have any further rights
or obligations hereunder except for any unpaid Salary due to Employee.

7. Severability . Should a court determine that any paragraph or sentence, or
any portion of a paragraph or sentence of this Agreement, is invalid,
unenforceable, or void, this determination shall not have the effect of
invalidating the remainder of the paragraph, sentence, or any other provision of
this Agreement. Further, the court should construe this Agreement by limiting
and reducing it only to the extent necessary to be enforceable under then
applicable law.

2

--------------------------------------------------------------------------------



8. Law; Forum . Any dispute in the meaning, effect, or validity of this
Agreement shall be resolved exclusively in accordance with the laws of the State
of Nevada without regard to the conflict of laws provisions thereof. This
Agreement shall be governed by and construed exclusively in accordance with the
laws of the State of Nevada. Venue of any litigation arising from this Agreement
shall be in a federal or state court of competent jurisdiction in Clark County,
Nevada.

9. Successors . This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, and permitted
assigns. However, neither Corporation nor Employee may assign any of its/his
rights or obligations hereunder without the prior written consent of the other
party.

10. No Waiver . The failure of either party to insist in any one or more
instances upon the performance of any terms or conditions of this Agreement
shall not be construed as a waiver of any other performance of the same or other
term, covenant, or condition, but the obligations of the parties hereto with
respect thereto shall continue in full force and effect.

11. Notices . Any notice, demand, request, waiver, or other communication under
this Agreement shall be in writing and shall be deemed to have been duly given
on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, certified, return receipt requested, postage
prepaid, to the parties at the following addresses, or by facsimile if followed
by first class mailing, certified, return receipt requested, or, if hand
delivered, upon receipt (or at such other address or facsimile number for a
party as shall be specified by like notice):

If to Corporation:  All-American Golf Center, Inc.    Attn: Ronald S. Boreta   
6730 South Las Vegas Boulevard    Las Vegas, Nevada 89119    Fax: (702)
309-7407    If to Employee:  John Boreta    6730 South Las Vegas Boulevard   
Las Vegas, Nevada 89119    Fax: (702) 309-7407    With a copy to:  Marquis &
Aurbach    Attn: Frank M. Flansburg III, Esq.    10001 Park Run Drive    Las
Vegas, Nevada 89145    Fax: 702-856-8954 


12. Entire Agreement . There are no oral representations, understandings, or
agreements between the parties hereto or any of its officers, directors, or
representatives covering the same subject matter as this Agreement. This
Agreement supersedes all previous agreements between Employee and Corporation in
relation to the subject matter hereof and contains the final,

3

--------------------------------------------------------------------------------



complete, and exclusive understanding and agreement between the parties hereto
with respect to the subject matter hereof and cannot be amended, modified, or
supplemented in any respect except by subsequent written agreement entered into
by both parties.

13. Counterparts . This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Facsimile transmissions
shall constitute originals.

14. Captions . The captions herein are for the convenience of reference of the
parties and are not to be construed as part of the terms of this Agreement.

15. Time of Essence . Time is hereby declared the essence with respect to each
term and condition contained herein.

(SIGNATURE PAGE FOLLOWS)

4

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF , the parties hereto have executed this Agreement as of
the Effective Date.

EMPLOYEE:  CORPORATION:    All-American Golf Center, Inc. ,
a Nevada corporation    By: /s/ John Boreta
John Boreta, an individual  By: /s/ Ronald S. Boreta
Name: Ronald S. Boreta
Title: President   


5

--------------------------------------------------------------------------------

